 
 
I 
111th CONGRESS 2d Session 
H. R. 4920 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2010 
Mr. Rush introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Ways and Means, Natural Resources, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To create and encourage the creation of jobs for youth, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be referred to as the “Employing Youth for the American Dream Act of 2010”. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Programs for the employment of youth and other workers 
Sec. 101. Expansion of definition of youth; definition of disconnected youth. 
Sec. 102. New programs for employment of disconnected youth and other workers. 
Sec. 103. National public service employment program. 
Sec. 104. Authorization of appropriations. 
Title II—Tax incentives for the employment of youth and other workers 
Sec. 201. Extension of work opportunity tax credit. 
Sec. 202. Expansion of eligibility for work opportunity tax credit. 
Sec. 203. Extension and revival of empowerment zone designations. 
Sec. 204. Disconnected youth employment credit. 
Title III—Preference for youth employment in Federal jobs and in the performance of Federal contracts 
Sec. 301. Preference for hiring youth park and forestry workers. 
Sec. 302. Preference for Federal contracts with employers offering youth apprenticeships.  
IPrograms for the employment of youth and other workers 
101.Expansion of definition of youth; definition of disconnected youth 
(a)Expansion of definition of youth 
(1)Definition of eligible youthSection 101(13)(A) of the Workforce Investment Act of 1998 (29 U.S.C. 2801(13)(A)) is amended by striking 21 and inserting 24. 
(2)Calculation of State allotmentsSection 127(b) of such Act (29 U.S.C. 2852(b)) is amended by striking 21 each place it appears and inserting 24.   
(3)Performance accountability systemSection 136(b)(2)(A)(i) of such Act (29 U.S.C. 2871(b)(2)(A)(i)) is amended by striking 21 each place it appears and inserting 24. 
(4)Eligibility for youth opportunity grantsSection 169(a)(2) of such Act (29 U.S.C. 2914(a)(2)) is amended by striking 21 and inserting 24. 
(b)Definition of disconnected youthSubtitle D of the Workforce Investment Act of 1998 (29 U.S.C. 2911 et seq.) is amended by inserting before section 166 the following new section: 
 
165.Definition of disconnected youthFor purposes of this subtitle, the term disconnected youth has the meaning given such term by section 51(d)(14)(B)(ii) of the Internal Revenue Code of 1986.. 
102.New programs for employment of disconnected youth and other workersSubtitle D of the Workforce Investment Act of 1998 (29 U.S.C. 2911 et seq.) is amended by inserting after section 173A the following new sections: 
 
173B.Summer jobs for youth 
(a)In generalThe Secretary shall allot to States the amount appropriated under section 174(d) for the implementation of programs to create summer employment opportunities for disconnected youth. 
(b)AllotmentAn allotment under this section shall be made on the basis of the relative number of disconnected youth in each State, compared to the total number of disconnected youth in all States. 
173C.State employment programs 
(a)In generalThe Secretary shall establish a program to award grants to States to carry out an employment program to which the following requirements apply: 
(1)Payments to employersThe State shall make payments to eligible employers for the partial reimbursement of wages paid by such employers to each employee hired or rehired under paragraph (2)(A).  
(2)Eligibility for paymentsAn employer shall be eligible for payments under the employment program if— 
(A)the employer hires a new employee, or rehires a former employee, after the date of enactment of this section; and  
(B)the employer is a small business concern (as defined in section 3(a)(1) of the Small Business Act (15 U.S.C. 632(a)(1))) or a medium-sized business concern. 
(3)Priority for paymentsThe State shall give priority for payments under paragraph (1) to an eligible employer if the employee hired or rehired under paragraph (2)(A) is a disconnected youth. 
(b)Maximum grantA grant awarded under subsection (a) shall not exceed $250,000,000. 
173D.On-the-job training for disconnected youth 
(a)In generalThe Secretary shall, in accordance with subsection (c), make allotments and grants to States to carry out eligible on-the-job training programs for disconnected youth. 
(b)Eligible on-The-Job training program 
(1)In generalFor purposes of this section, an eligible on-the-job training program is an on-the-job training program under which an employer is eligible to receive, for each disconnected youth who is employed and is provided on-the-job training by the employer on or after the date of enactment of this section, a payment of— 
(A)25 percent of the total amount in paragraph (2), after the disconnected youth has been continuously employed by the employer for a period of 30 days; and 
(B)75 percent of the total amount in paragraph (2), after the disconnected youth has been continuously employed by the employer for a period of 6 months. 
(2)LimitationThe total amount an employer receives for each disconnected youth under a program for on-the-job training shall not exceed $4,000. 
(3)Covered employersUnder an eligible on-the-job training program, an employer that receives a payment under paragraph (1) may include— 
(A)a faith-based organization; 
(B)a public sector organization; and 
(C)a private employer.  
(c)Allotments and grants for programs for on-The-Job training 
(1)Allotment among States 
(A)In generalIn making allotments and grants to States under subsection (a), the Secretary shall apply rules similar to the rules of subparagraphs (B) and (C) of section 127(b)(1), except that— 
(i)references in such subparagraph (B) to youth activities and statewide enforcement activities shall be treated as references to eligible programs for on-the-job training; and 
(ii)the reference in such subparagraph (C)(ii)(II) to disadvantaged youth shall be treated as a reference to disconnected youth. 
(B)Reallotment of unused amountsAllotments and grants made to States under subsection (a) may be reallotted. For purposes of the preceding sentence, rules similar to the rules of subsection (c) of section 127 shall apply, except that references in paragraph (1) of such subsection— 
(i)to such section, shall be treated as references to subsection (a) of this section; and 
(ii)to youth activities and statewide enforcement activities, shall be treated as references to eligible programs for on-the-job training. 
(2)Within State allocation 
(A)In generalAllotments and grants made to States under subsection (a) shall be allocated by the States to local areas to carry out programs for on-the-job training. For purposes of the preceding sentence, rules similar to the rules of paragraphs (2) or (3) of section 128(b) shall apply, except that references in such paragraphs to disadvantaged youth shall be considered to be references to disconnected youth. 
(B)Reallocation of unused amountsStates may reallocate allotments and grants allocated under subparagraph (A). For purposes of the preceding sentence, rules similar to the rules of section 128(c) shall apply, except that— 
(i)references to paragraphs (2)(A) or (3) of section 128(b) shall be treated as references to subparagraph (A) of this paragraph; and 
(ii)references to youth activities shall be treated as references to eligible programs for on-the-job training..  
103.National public service employment programSubtitle D of the Workforce Investment Act of 1998 (29 U.S.C. 2911 et seq.) is amended by inserting after section 173D (as added by section 102 of this Act) the following new section: 
 
173E.National public service employment program 
(a)In generalThe President shall establish a public service employment program to employ individuals to carry out works of a public nature in connection with— 
(1)parks; 
(2)roads; and 
(3)education, including— 
(A)schools; and 
(B)after-school programs. 
(b)PriorityPriority for jobs under this section shall be given to— 
(1)the long-term unemployed; 
(2)low-income individuals; and 
(3)disconnected youth (as defined in section 51(d)(14)(B)(ii) of the Internal Revenue Code of 1986). 
(c)OperationTo operate the program established under subsection (a), the President may utilize existing Federal departments and agencies, including the Department of Labor, the Department of Defense, the National Guard Bureau, the Department of Interior, the Department of Agriculture, the Army Corps of Engineers, the Department of Transportation, the Department of Energy, the Environmental Protection Agency, and Federal governmental corporations.. 
104.Authorization of appropriationsSection 174 of the Workforce Investment Act of 1998 (29 U.S.C. 2919) is amended by adding at the end the following new subsections: 
 
(d)Summer jobs for youthThere is authorized to be appropriated to the Secretary, in addition to any other amount authorized to be appropriated by this Act, $2,000,000,000 to carry out section 173B. 
(e)State employment programsThere is authorized to be appropriated to the Secretary, in addition to any other amount authorized to be appropriated by this Act, such sums as may be necessary to carry out section 173C. 
(f)On-The-Job training for disconnected youthThere is authorized to be appropriated to the Secretary, in addition to any other amount authorized to be appropriated by this Act, $750,000,000 to carry out section 173D. 
(g)National public service initiativeThere is authorized to be appropriated to the President $5,000,000,000 to carry out section 173E..  
IITax incentives for the employment of youth and other workers 
201.Extension of work opportunity tax creditSubparagraph (B) of section 51(c)(4) of the Internal Revenue Code of 1986 is amended by striking August 31, 2011 and inserting December 31, 2015.  
202.Expansion of eligibility for work opportunity tax credit 
(a)Disconnected youth and veterans hired after 2010Paragraph (14) of section 51(d) of the Internal Revenue Code of 1986 is amended— 
(1)in the header by striking hired in 2009 or 2010; and 
(2)in subparagraph (A) by striking during 2009 or 2010 and inserting after December 31, 2008. 
(b)Qualified Title I-B youth services recipients 
(1)Member of targeted groupParagraph (1) of section 51(d) of such Code is amended by striking or at the end of subparagraph (H), by striking the period and adding , or at the end of subparagraph (I), and by adding at the end the following new subparagraph: 
 
(J)a qualified Title I-B youth services recipient..  
(2)Qualified Title I-B youth services recipient definedSubsection (d) of section 51 of such Code is amended by adding at the end the following new paragraph: 
 
(15)Qualified Title I-B youth services recipientThe term qualified Title I-B youth services recipient means any individual who is a participant (as defined in section 101(34) of the Workforce Investment Act of 1998 (29 U.S.C. 2801(34))) who is receiving services under chapter 4 of subtitle B of title I of such Act..  
(c)Qualified ex-OffendersSubsection (d) of section 51 of such Code is amended— 
(1)in subparagraph (C) of paragraph (1) by striking qualified ex-felon and inserting qualified ex-offender; and 
(2)by amending paragraph (4) to read as follows: 
 
(4)Qualified ex-offenderThe term qualified ex-offender means any individual who is certified by the designated local agency as having been convicted of a felony or a misdemeanor under any statute of the United States or any State, and— 
(A)as having a hiring date which is not more than 3 years after the last date on which such individual was so convicted or was released from prison,  
(B)as being on parole or on probation for such conviction, or 
(C)as receiving transitional services for reintegration into the community after being released from prison.. 
(d)Increase in allowable wage basesSection 51 of such Code is amended— 
(1)in paragraph (3) of subsection (b) by striking $6,000 per year ($12,000 per year and inserting $12,000 per year ($24,000 per year; 
(2)in clause (ii) of subsection (d)(7)(B) by striking substituting $3,000 for $6,000 and inserting substituting $6,000 for $12,000; 
(3)in subsection (e)— 
(A)in subparagraph (B) of paragraph (1) by striking $10,000 and inserting $20,000; 
(B)in subparagraph (A) of paragraph (3) by striking substituting $10,000 for $6,000 and inserting substituting $20,000 for $12,000; and 
(C)in subparagraph (B) of paragraph (3) by striking substituting $833.33 for $500 and inserting substituting 1,666.66 for $1,000; and 
(4)in paragraph (1) of subsection (h)— 
(A)in subparagraph (A) by striking $6,000 and inserting $12,000; and 
(B)in subparagraph (B) by striking $500 and inserting $1,000. 
(e)Effective dateThe amendments made by this section shall apply with respect to individuals who begin work for an employer after the date of enactment of this Act.  
203.Extension and revival of empowerment zone designations 
(a)Extension of empowerment zone designations 
(1)Original designationsParagraph (1) of section 1391(d) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(1)In generalAny designation under this section shall remain in effect during the period beginning on the date of the designation and ending on earliest of— 
(A)in the case of an enterprise community, the close of the 10th calendar year beginning on or after such date of designation, 
(B)the termination date designated by the State and local governments as provided for in their nomination, or 
(C)the date the appropriate Secretary revokes the designation.. 
(2)Additional designationsThe second sentence of paragraph (2) of section 1391(h) of such Code is amended by striking during the period beginning on January 1, 2002, and ending on December 31, 2009.  
(b)Revival of empowerment zone designationsIf a designation as an empowerment zone terminated on December 31, 2009, by reason of subsections (d)(1)(A)(i) or (h)(2) of section 1391 of such Code (as in effect on the day before the date of enactment of this Act), such designation is hereby revived and shall be treated as being in effect during the period beginning on January 1, 2010, and ending on the date of enactment of this Act. 
(c)Effective dateThe amendments made by this section shall be effective for periods beginning after December 31, 2009.  
204.Disconnected youth employment credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45R.Disconnected youth employment credit 
(a)Amount of creditFor purposes of section 38, the amount of the youth employment credit determined under this section with respect to any employer for any taxable year is an amount equal to the lesser of— 
(1)the wages (as defined in subsection (c) of section 51) paid or incurred by an employer for services performed by an employee while such employee is a qualified employee, and  
(2)$3,000. 
(b)Qualified employeeFor purposes of this section, the term qualified employee means an any employee of an employer if the employee— 
(1)is a disconnected youth (as defined in clause (ii) of section 51(d)(14)(B)), and 
(2)begins work for the employer after the date of enactment of this section. 
(c)TerminationThis section shall not apply to taxable years beginning after December 31, 2012. . 
(b)Inclusion in current year business creditSection 38(b) of such Code is amended by striking plus and inserting a comma at the end of paragraph (34), by striking the period and inserting , plus at the end of paragraph (35), and by adding at the end the following new paragraph:  
 
(36)the disconnected youth employment credit determined under section 45R..  
(c)Table of sectionsThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding after the item relating to section 45Q the following new item: 
 
 
Sec. 45R. Disconnected youth employment credit.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2010.  
IIIPreference for youth employment in Federal jobs and in the performance of Federal contracts 
301.Preference for hiring youth park and forestry workersThe Secretary of the Interior shall give preference to individuals that have attained age 16 but not age 25 for jobs that provide services that are determined by the Secretary to be integral to the operations of Federal public lands and parks.  
302.Preference for Federal contracts with employers offering youth apprenticeships 
(a)In generalNotwithstanding title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.), in evaluating a bid or proposal for a contract for the procurement of goods or services, a contracting officer of an executive agency may give preference to an employer for a contract for the procurement of goods or services by the Federal Government if the head of the executive agency determines that— 
(1)the employer will employ, in a program of apprenticeship and in the performance of the contract, individuals who— 
(A)are disconnected youth (as defined in section 51(d)(14)(B)(ii) of the Internal Revenue Code of 1986 on the date on which the contract is entered into; and 
(B)are domiciled in communities with high unemployment; and 
(2)the funds made available for such contract are appropriated for fiscal year 2011 under the authority of a law enacted to create jobs in the area of— 
(A)infrastructure; 
(B)transportation; or 
(C)green energy.  
(b)Minimum requirementAt least 5 percent of the total amount of funds appropriated under the authority of a law described under subsection (a)(2) shall be reserved for contracts with respect to which employers are given preference under subsection (a).  
 
